ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-059, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that CATHY R. GARRETT-DAVIS of LINDENWOLD, who was admitted to the bar of this State in 1991, and who thereafter was suspended from the practice of law by Order of this Court filed June 12, 2006, and who remains suspended at this time, should be disbarred for violating RPC 1.15(a) (knowing misappropriation of *281client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And CATHY R. GARRETT-DAVIS having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that CATHY R. GARRETT-DAVIS be disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.